El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Se instó este pleito de filiación contra la sucesión de Pedro Santoni Rodríguez, compuesta de Belén María, Juan de los Santos, Mariano, Félix Aristides, Margarita Elisa y Rafael Raimundo Santoni Artáu, y de Rafael Angel, Félix Guillermo, César Luis, Raquel y Herminio Méndez Santoni, sobrinos todos del causante anteriormente mencionado.
*714Solicitó el demandante ser declarado- hij'o. natural reco-nocido de Pedro Santoni Rodríguez, con todos los derechos inherentes a dicho estado; que se anule y deje sin efecto la resolución de 3 de octubre de 1936 dictada por la Corte de Distrito de Arecibo en el caso número 15657, por la que los demandados fueron declarados únicos y universales here-deros de su mencionado tío, y por último, que se les condene al pago de las costas y honorarios de abogado.
Todos los demandados fueron emplazados personalmente, con excepción de Rafael Raimundo Santoni Artáu y Rafael Ángel Méndez Santoni, que por residir fuera de Puerto Rico fueron citados por edictos. (T. de A., 26-27.)
Los cinco demandados primeramente mencionados, o sea Belén María, Juan de los Santos, Mariano, Félix Arístidesy Margarita Elisa Santoni Artáu, comparecieron por sus abogados señores Suliveres, y contestaron la demanda, opo-niéndose a las pretensiones del demandante. Los demás demandados no comparecieron, por lo que se anotó oportu-namente su rebeldía.
Fué el caso a juicio, culminando con una sentencia el 31 de mayo de 1938 que desestimó la demanda.
Apeló el demandante para ante este tribunal en igual fecha, notificando del recurso a los cinco demandados que comparecieron representados por los abogados Suliveres. (T. de A., pág. 45.)
No resultando de los autos que los demandados en' re-beldía hubiesen sido notificados del recurso, el 26 de junio último los apelados que fueron representados por los abo-gados Suliveres presentaron una moción interesando que se desestime aquél por haber dejado de notificarlo a todas- las partes interesadas en la sentencia. Se señaló la vista de la moción para el 6 del actual. Asume el apelante la nece-sidad de notificar a todos los demandados, y ai efecto radicó el 2 de noviembre de 1939 un escrito oponiéndose a la moción de desestimación, en el que el abogado del apelante, Sr. *715Mercader, jara que todos los demandados fueron empla-zados personalmente, excepto Rafael Raimundo Santoni Artáu, que lo fue por edictos por hallarse entonces en los Estados Unidos, y que habiéndose enterado por las gestiones que practicó en Utuado Juan Olmo G-onzález, que dicho demandado ausente Rafael Raimundo Santoni se hallaba eu Puerto Rico, envió por correo a Utuado y á San Sebastián, el 4 de junio de 1938, una copia en carbón del escrito de apelación dirigido a cada uno de dichos demandados en rebeldía. Acompañó además el apelante una declaración jurada de Juan Olmo González, en que después de corro-borar la declaración del Lie. Mercader en lo que respecta a la notificación del escrito de apelación, asegura además que él emplazó personalmente en San Sebastián a todos los de-mandados de apellidos Méndez y Santoni y al padre de éstos, Herminio Méndez Pérez.
El apelante radicó juntamente con el escrito oponiéndose a la desestimación una moción en la que somete por sus méritos la de los demandados apelados.
El 6 del actual comparecieron los apelados por su abo-gado Sr. Suliveres, quien sometió un alegato y declaraciones juradas de los demandados Rafael Raimundo Santoni Artáu, Raquel Méndez Santoni, Herminio Méndez Pérez y César Luis Méndez Santoni.
Asegura el primero, Rafael Raimundo Santoni Artáu, que había regresado a Puerto Rico para la fecha en que se celebró el juicio y asistió al mismo, habiendo hablado con el abogado Rafael Marchán y con el Lie. Luis Mercader, quien no ignoraba, por consiguiente, que él había regresado de Estados Unidos. Que ni el 4 de junio de 1938 ni en ninguna otra fecha posterior ha recibido por correo ni por ningún otro conducto, del abogado Luis Mercader ni de ninguna otra persona, notificación o copia del escrito de ape-lación y que no ha sido notificado en forma alguna de dicho recurso. Niega también haber sido notificado con copia del legajo de sentencia.
*716■ ''-Raquel Méndez' Santoni.afirma bajo juramento que desde tintes de iniciarse este pleito, antes del año 1937, sus her-manos germanos Rafael AngeL y Félix. Guillermo Méndez Santoni^ también odemándadoA. én' .dicho., pleito,, residen en Ntófra York,. donde' trabajan y;han constituido su familia y domicilio desde aquella f echa-,.- por/.eúyó motivo fueron em-plazados de la repetida, demandaipor medio de edictos. Que durante los años 1937, 1938 y 1939 ha sido y es la encargada de recoger- en el correo de esta población (San Sebastián) la correspondencia que se recibe para su padre Herminio Méndez y sus referidos hermanos Méndez Santoni, para entregársela en la casa de la finca donde residen, y de ma-nera categórica y terminante afirma: que ni el día 4 de junio de 1938, ni en ninguna fecha anterior o posterior, por correo ni por ningún otro conducto, la declarante ha reci-bido pliego alguno dirigido a ella o a su padre Herminio Méndez, o a sus hermanos Rafael Angel y Félix Guillermo, que residen en Nueva York, o César Luis y Herminio Mén-dez Santoni, que vivían en su compañía, pliego alguno del abogado Luis Mercader, ni de ninguna otra persona, que contuviese notificación o copia del escrito de apelación pre-sentado en dicho pleito por el abogado Mercader a nombre del demandante.” Niega también haber recibido para su padre o hermanos pliego alguno conteniendo notificación del legajo de sentencia ni copia del alegato.
La declaración de Herminio Méndez Pérez, padre de los demandados Méndez Santoni, asegura que desde antes de iniciarse este pleito, sus hijos Rafael Angel y Félix Guillermo Méndez Santoni residen en Nueva York, donde trabajan y tienen constituidos su familia y domicilio, por lo que fueron emplazados de dicha demanda por medio de edictos. Ase-gura además dicho Sr. Méndez que ni el 4 de junio de 1938 ni en ninguna fecha anterior o posterior, ha recibido por correo ni por ningún otro conducto, del abogado Luis Mer-cader, ni de ninguna otra persona, notificación o copia del escrito de apelación en este caso, ni ha sido tampoco • noti-*717ficado en forma alguna con copia del legajo de sentencia ni del alegato del apelante.
En los mismos términos está concebida la declaración de César Luis Méndez Santoni.
De los autos aparece, sin embargo, que los demandados "Rafael Raimundo Santoni Artáu y Rafael Angel Méndez Santoni fueron emplazados por edictos, de manera que afir-mativamente resulta que Rafael Méndez Santoni no fué em-plazado personalmente por Juan Olmo González como ase-gura éste en su declaración. El demandado Félix Guillermo Méndez, quien según la declaración de su padre y hermanos fué emplazado por edictos, aparece emplazado personal-mente en San Sebastián, junto con sus otros hermanos allí residentes. Fácil es, al emplazar varios demandados al mismo tiempo en el mismo sitio, que inadvertidamente se consigne en el diligenciamiento que un demandado ha sido emplazado en unión de los otros cuando en realidad no lo fué; pero a fin de que nuestra resolución no esté predicada en meras conjeturas, vamos a asumir que este demandado fué emplazado personalmente en San Sebastián. También vamos a prescindir, en beneficio del apelante, de si los de-mandados residentes en San Sebastián y el Sr. Rafael Rai-mundo Santoni Artáu fueron o no notificados con copia del escrito de apelación y del legajo de sentencia, a pesar de que la preponderancia de la evidencia parece estar a favor de dichos demandados, puesto que en el escrito de apelación no se hace mención alguna de estos demandados rebeldes, hallándose redactada la parte pertinente de dicho escrito en los siguientes términos:
"El demandante por su letrado que suscribe, notifica al secre-tario del tribunal, a este mismo, y a los abogados de los demandados Sres. Antonio Suliveres, padre e hijo, de TJtuado, Puerto Rico, que no estando conforme con la sentencia dictada en este caso boy 31 de mayo de 1938, apela de toda ella para ante el Tribunal Supremo de Puerto Rico.”
*718Tampoco aparece constancia alguna en los autos, con excepción de las declaraciones juradas de los Sres. Mercader y Olmo últimamente relacionadas, de haberse hecho la noti-ficación por correo a los demandados en rebeldía.
,[1,2] Pero pasando por alto todo esto, surge de los autos un hecho cierto no controvertido, y es que Rafael „ Angel Méndez Santoni fué emplazado por edictos y que de acuerdo con las declaraciones juradas no contradichas de Raquel Méndez Santoni, Herminio Méndez Pérez y César Luis Méndez Santoni, este demandado reside en Nueva York desde antes de iniciarse este pleito y continuaba residiendo allí en la fecha en que se radicaron tales declaraciones. Esta prueba no ha sido contradicha, pues como hemos visto, la moción jurada del Sr. Mercader y la declaración del Sr. Olmo sólo se contraen a que remitieron por correo la noti-ficación del escrito de apelación, pero ninguno de ellos ase-gura, como lo hacen con respecto a Rafael Raimundo Santoni, que Rafael Angel Méndez Santoni estuviera en Puerto Rico en o después del 4 de junio de 1939, fecha en que se alega se le remitió por correo a San Sebastián una copia del escrito de apelación.
Residiendo el demandado Rafael Angel Méndez Santoni en la ciudad de Nueva York en la fecha en que se dice que fué notificado por correo mediante el envío dé copia del escrito de apelación a San Sebastián, P. R., tenemos que concluir que tal notificación por correo no es válida en lo que a este' demandado respecta, ya que no había compare-cido en autos, y hallándose fuera de Puerto Rico no podía ser notificado personalmente. No existe duda alguna de que tal notificación por edictos no se hizo, pues no consta de los autos, y el propio apelante sostiene que lo notificó por correo.
Este demandado es parte interesada en la sentencia que en definitiva pueda dictarse, toda vez que de revocarse la apelada, no participaría en la herencia de su señor tío, de *719quien fué declarado heredero. No habiendo sido él notifi-cado del escrito de apelación, esta corte carece de jurisdic-ción para conocer del recurso y procede, por consiguiente, desestimarlo.